


Exhibit 10.2




FOURTH AMENDMENT TO LEASE AGREEMENT




THIS FOURTH AMENDMENT TO LEASE AGREEMENT (the "Fourth Amendment"), is made this
21 day of February, 2012, by and between FUND XIII AND FUND XIV ASSOCIATES, a
Georgia joint venture (as "Landlord") and Siemens Real Estate, a Division of
Siemens Corporation (as "Tenant").




W I T N E S S E T H:


WHEREAS, NBS Orlando Quad 14, LLC ("NBS") and the Tenant's
predecessor-in-interest, Siemens Shared Services, LLC, did enter into that
certain Lease Agreement (the "Original Lease"), dated as of April 23, 2002, for
space in that certain building (the "3500 Building") at 3500 Quadrangle
Boulevard, Orlando, Florida, as more particularly described in the Original
Lease.


WHEREAS, NBS did convey its interest in the Building and Original Lease to
Landlord.


WHEREAS, the Lease was amended by that certain First Amendment to Lease
Agreement (the "First Amendment"), dated as of August 27, 2007, for space at
3626 Quadrangle Boulevard, Orlando, Florida.


WHEREAS, the Lease was further amended by that certain Second Amendment to Lease
Agreement (the "Second Amendment"), dated as of May 20, 2009.


WHEREAS, the Lease was further amended by that certain Third Amendment to Lease
Agreement (the "Third Amendment"), dated as of August 23, 2011.


WHEREAS, the Original Lease as modified by the First, Second and Third
Amendments, is herein sometimes collectively referred to as the "Lease".


WHEREAS, Landlord and Tenant desire to modify and amend the Lease, in the manner
and for the purposes herein set forth.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, paid by the parties to one another, the receipt and sufficiency
of which are acknowledged by the parties hereto, the parties hereto hereby
covenant and agree as follows:


1.Effective Date. The effective date of this Fourth Amendment (the "Effective
Date") shall be March 1, 2012. This Fourth Amendment shall be binding on the
parties hereto upon the execution and delivery of this Fourth Amendment by all
parties hereto, notwithstanding that the Effective Date shall be a later date.


2.Premises. Tenant hereby leases and rents from Landlord, and Landlord hereby
leases and rents to Tenant, 52,125 rentable square feet in the 3500 building
(the "Premises").


    



--------------------------------------------------------------------------------




3.    Lease Extension Term. The term of lease for the Premises shall be extended
by two (2) years and two (2) months (the "2014 Extension Term"), through April
30, 2014, unless sooner terminated in accordance with the Lease. Tenant has no
further rights to extend or renew the term of the Lease.


4.    Base Rent. The Premises shall be leased at the rate of Base Rent on a per
square foot per annum basis for the 2014 Extension Term, and Tenant hereby
covenants and agrees to pay Landlord, the amounts as follow:


Period
 
Annual Base Rent (per square
foot, per annum)
 
Monthly
Base Rent
March 1, 2012
 
$16.50
 
$71,671.88
May 1, 2012
 
$15.00
 
$65,156.25
May 1, 2013
 
$15.50
 
$67,328.13



Such Base Rent, together with any applicable sales tax due or payable on Base
Rent, shall be payable by Tenant at the times and in the manner that Rent is
paid under the Original Lease, from and after the Effective Date. Upon request
of either Landlord or Tenant, Landlord will forward to Tenant, Landlord's
account information and wire transfer instructions so that Tenant can pay all
Base Rent and Additional Rent by wire transfer of immediately available federal
funds.


5.Operating Costs and Taxes. (a) Tenant's Share of Operating Costs, as defined
in the Original Lease, shall be due from Tenant with respect to the Premises for
the 2014 Extension Term, in the same manner and at the same time as such
Operating Costs are due with respect to the Premises, under the Original Lease.


(b)    Tenant's Share of Taxes, as defined in the Original Lease, shall be due
from Tenant with respect to the Premises for the 2014 Extension Term, in the
same manner and at the same time as such Taxes are due with respect to the
Premises, under the Original Lease.


(c)    Landlord may commence, institute, or maintain any action, proceeding or
application in any court or body or with any governmental agency or authority
for the purpose of appealing or changing the amount of Taxes for the Property.
Tenant may reasonably request that Landlord appeal or challenge the amount of
Taxes assessed upon the Property, and Landlord shall reasonably comply with such
request in good faith. In the event any action initiated by Landlord is
successful or a portion of the Taxes are refunded due to Tenant's pursuit of
local jobs incentive programs or otherwise, Tenant shall receive an amount equal
to any tax refund or credit obtained thereby to the extent of Tenant's Share of
such Taxes, less the Tenant's Share of the cost of legal fees and other
reasonable out of pocket expenses incurred by Landlord in connection with or as
a part of the effort to receive such refund or credit.


6.No Tenant Improvement Allowance. Tenant has been in occupancy of and shall
take and accept the Premises in its current, "as is" condition. Work in the
Premises, if any, shall be performed under Tenant's supervision and direction
(and Landlord shall not be responsible for such work). Work shall take place
while Tenant is in occupancy of the Premises. Work shall be performed based upon
plans approved by Landlord, in Landlord's reasonable discretion, at reasonable
times, using contractors and subcontractors consented to by Landlord, in
Landlord's reasonable judgment.


7.Landlord Access. (a) Landlord and its agents shall have the right to enter the
Premises at all reasonable times (upon reasonable notice except in cases of
emergency) for the purpose of examining or

2

--------------------------------------------------------------------------------




inspecting the same, provided, however, that Landlord shall not inspect the
Premises more often than is commercially reasonable unless Landlord has given
written notice to Tenant of a specific issue or problem with the Premises which
Landlord knows or suspects to be present which, if not cured, would constitute a
default under this Lease, to supply any service to be provided by Landlord to
Tenant hereunder or any other tenants, to show the same to prospective
purchasers of the Property, to show the same to prospective tenants for the
Building, and make such alterations, repairs, improvements, or additions,
whether structural or otherwise, to the Premises or to the Building as may be
required of Landlord pursuant to this Lease or as Tenant and Landlord may
otherwise agree. Landlord's entry to the Premises shall be subject to Tenant's
reasonable security procedures in effect from time to time, and may require
Landlord and its invitees to be accompanied by a Tenant representative, but the
unavailability of a representative of Tenant during normal business hours may
not be used to limit the entry rights of Landlord or its agents hereunder and,
in commercially reasonable secure areas Tenant may require execution of
commercially customary nondisclosure agreements or security clearance. Landlord
shall use reasonable efforts on any such entry not to unreasonably interrupt or
interfere with Tenant's use and occupancy of the Premises.


(b) Tenant acknowledges and accepts that signs and displays advertising the
Premises for lease, may be placed at reasonable locations outside the Premises
and around the 3500 Building by Landlord and its agents, and that there will
also be created and distributed electronic and paper-based marketing materials,
in support of such leasing efforts by Landlord and its agents.


8.Holdover at 3626 Quadrangle Blvd. Tenant is hereby granted the right to hold
over past the end of its lease term in the 7,076 rentable square feet which
Tenant currently occupies at 3626 Quadrangle Boulevard, for one (1) month (or
until March 31, 2012), at the annual rental rate due from Tenant of $16.50 per
rentable square foot per annum (or $9,729.50 due from Tenant for that one (1)
month, plus amounts due under Article 5 of this Fourth Amendment). If Tenant
does not vacate that space by March 31, 2012 and leave it in the condition
required under the Lease, then the rent due from Tenant for that space shall be
$19,459.00 per month, plus amounts due under Article 5 of this Fourth Amendment
starting on and as of April 1, 2012. Such amount shall be due and payable on the
1st day of every month Tenant occupies such space, and shall not be prorated if
Tenant does not remain in that space for the full month.


9.Broker Disclosure. Jones Lang LaSalle, a real estate broker licensed in the
State of Florida, has acted for Landlord in this transaction and is to be paid a
commission by Landlord pursuant to a separate agreement. The Princeton Group
(Leo Orsi), a real estate broker licensed in the State of Florida, has acted as
agent for Tenant in this transaction and is to be paid a commission by Landlord
pursuant to a separate agreement. Landlord represents that it has dealt with no
other broker other than the broker(s) identified herein. Landlord agrees that,
if any other broker makes a claim for a commission based upon the actions of
Landlord, Landlord shall indemnify, defend and hold Tenant harmless from any
such claim. Tenant represents that it has dealt with no broker other than the
broker(s) identified herein. Tenant agrees that, if any other broker makes a
claim for a commission based upon the actions of Tenant, Tenant shall indemnify,
defend and hold Landlord harmless from any such claim. If the State of Florida
provides for broker liens, Tenant will cause its broker to execute a customary
lien waiver, adequate under the law of the state where the Building is located,
to extinguish any lien claims such broker may have in connection with this
Fourth Amendment.


10.Tenant Entity. For the avoidance of doubt and notwithstanding the title of
the Tenant as set forth in the first paragraph of this First Amendment, the
Tenant entity under this Lease is Siemens Corporation, a Delaware corporation.


11.Estoppel Certificate. The last sentence of Section 33 of the Original Lease
is hereby deleted. In no event will Tenant's failure to deliver an estoppel
certificate or similar statement result in any statement

3

--------------------------------------------------------------------------------




or representation by Landlord being deemed conclusive upon Tenant; provided,
however, that in lieu thereof, if Tenant fails to deliver an estoppel
certificate as required under the Original Lease within the time period required
under the Original Lease, then Landlord may send a 2nd notice to Tenant,
indicating in that notice and request, in all capital letters, that it is a
"SECOND NOTICE AND REQUEST" to Tenant, to deliver an estoppel certificate to
Landlord, and if Tenant fails to deliver an estoppel certificate as required
under the Original Lease within five (5) business days after such 2nd notice,
then Tenant shall owe and pay to Landlord $350.00 per day after said fifth (5th)
business day, for every day until the required estoppel certificate is delivered
by Tenant, as liquidated damages and not as a penalty, such amount representing
Landlord's reasonable estimate of loss in not receiving such estoppel
certificate on a timely basis from Tenant.


12.Waiver of Landlord Lien. Landlord hereby expressly waives and releases any
and all contractual liens and security interests or constitutional and/or
statutory liens and security interests arising by operation of law to which
Landlord might now or hereafter be entitled on all the property of Tenant or any
affiliate of Tenant which is now or hereafter placed in or upon the Premises
(except for judgment liens that may arise in favor of Landlord).


13.Mortgage. Landlord represents and warrants that as of the date hereof, there
is no mortgage or deed of trust that encumbers the real property of which the
Premises is a part.


14.Defined Terms. Capitalized terms not defined herein shall have the same
meaning as set forth in the Original Lease.


15.No Other Modifications. Except as expressly modified by this Fourth
Amendment, the Lease remains unmodified and in full force and effect.


16.Transfer, Successors and Assigns. This Fourth Amendment shall inure to the
benefit of and shall be binding upon Landlord, Tenant, and their respective
transfers, successors and assigns.


17.Time of Essence. Time is of the essence of this Fourth Amendment.


18.Florida Law. This Fourth Amendment shall be construed and interpreted under
the laws of the State of Florida.


19.Corporate Conduct Covenants. Landlord shall make a commercially reasonable
effort to comply with the principles and requirements of the “Corporate Code of
Conduct” attached hereto as Exhibit “A”, and by this reference incorporated
herein (the “Code of Conduct”). If requested by Tenant, Landlord shall not more
than once a year either, at Landlord's option, provide Tenant with (i) a written
self-assessment in the form provided by Tenant, or (ii) a written report
describing the actions taken or to be taken by Landlord to act in compliance
with the Code of Conduct.


[SIGNATURES ON THE FOLLOWING PAGES]

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Fourth Amendment to be
executed under seal and delivered, on the day and year first above written.


"Landlord"


FUND XIII AND FUND XIV ASSOCIATES, a Georgia joint venture


By:
Wells Real Estate Fund XIII, L.P., a Georgia limited partnership



By:
Wells Capital, Inc., a Georgia corporation, its general partner





By: /s/ Randall D. Fretz                        
Name:    Randall D. Fretz                
Title: Sr. Vice President                    




By:
Wells Real Estate Fund XIV, L.P., a Georgia limited partnership



By:
Wells Capital, Inc., a Georgia corporation, its general partner





By: /s/ Randall D. Fretz                        
Name:    Randall D. Fretz                
Title: Sr. Vice President                    






[TENANT'S SIGNATURE ON FOLLOWING PAGE]

5

--------------------------------------------------------------------------------








[TENANT SIGNATURE PAGE FOR FOURTH AMENDMENT TO LEASE AGREEMENT]




"Tenant"


Siemens Corporation, a Delaware corporation




By: /s/ Michael Kruklinski                            
    Its: Michael Kruklinski                        
Head of SRE Cluster NA


Attest:    /s/ A. Tuzzolo                    
Its: A. Tuzzolo                        




By: /s/ Sherri Farinaro                            
Its: Sherri Farinaro 3/16/12                        
Head of BA SRE REgion


Attest:    /s/ Christine K. Rivera                    
Its: Christine K. Rivera                        


            


 

6

--------------------------------------------------------------------------------




EXHIBIT A


CORPORATE CODE OF CONDUCT
This Code of conduct defines the basic requirements placed on Siemens' landlords
(herein referred to as “Lessor”) and other providers of goods and services and
their responsibilities toward their stakeholders and the environment.


The Lessor declares herewith:


•
Legal compliance

◦To comply with the laws of the applicable legal system(s).
•
Prohibition of corruption and bribery

◦
Not to engage in any form of corruption or bribery, including any payment or
other form of benefit conferred on any government official for the purposes of
influencing decision making in violation of law.

•
Respect for the basic human rights of employees

◦
To promote equal opportunities for and treatment of its employees irrespective
of skin color, race, nationality, disabilities, sexual orientation, political,
or religious conviction, sex or age;

◦To refuse to employ or make anyone work against his will;
◦
To refuse to tolerate any illegal treatment of employees, such as mental
cruelty, sexual harassment, or discrimination;

◦
To prohibit illegal personal behavior in the workplace, including improper
gestures, language, and physical contact that is sexual, coercive, threatening,
abusive, or exploitative;

◦
To provide legally proper remuneration and to guarantee the applicable statutory
minimum wage;

◦To comply with statutory wage requirements; and
◦
To recognize, as far as legally possible, the right to free association of
employees.

•
Prohibition on child labor

◦
To comply with all international child labor laws.

•
Health and safety of employees

◦
Use reasonable efforts to control workplace hazards and take reasonable
precautionary measures to prevent accidents and occupational diseases.

•
Environment protection

◦
To act in accordance with the applicable statutory and international standards
regarding environmental protection; and

◦
To use reasonable efforts to minimize environmental pollution.

•
Supply chain

◦
Use reasonable efforts to comply with the principals of non discrimination with
regard to supplier selection and treatment.







    





7